Citation Nr: 0917535	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-03 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected low back strain with degenerative disc disease and 
left leg radiculopathy, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected right knee pain, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected left knee pain, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for service-
connected right ankle pain.

5.  Entitlement to an increased evaluation for service-
connected left ankle pain, currently evaluated as 20 percent 
disabling.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to July 
1986.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  The veteran's case comes from the VA 
Regional Office in Chicago, Illinois (RO).

At the a March 2009 videoconference hearing before the Board, 
the veteran reported that he had current left shoulder, upper 
spine, and psychiatric disorders secondary to his 
service-connected disabilities.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for appropriate disposition.  The appeal is remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.




REMAND

The veteran seeks entitlement to increased evaluations for 
service-connected disabilities of the low back, right knee, 
left knee, right ankle, and left ankle, as well as a total 
disability rating for compensation purposes based on 
individual unemployability.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  This duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

In this case, the veteran last underwent a VA examination in 
July 2005, approximately 4 years ago.  At the March 2009 
videoconference hearing before the Board, the veteran 
reported symptomatology that was greatly in excess of that 
demonstrated during the July 2005 VA examination.  The Board 
therefore concludes that additional VA examinations are 
needed to provide a current picture of the service-connected 
disabilities at issue on appeal and to determine whether the 
veteran is currently unable to secure or follow a 
substantially gainful occupation as a result of these 
service-connected disabilities.  38 C.F.R. §§ 3.326, 3.327, 
4.16(a) (2008).

In addition, at the March 2009 hearing before the Board, the 
veteran also indicated that he received treatment for his 
service-connected disabilities at a VA medical center within 
the previous few weeks.  As such, an attempt must be made to 
obtain these records and any other relevant medical records 
that are not currently associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
medical treatment for all of the issues 
on appeal.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to specifically include medical 
records from the VA medical facility 
identified by the veteran at the March 
2009 videoconference hearing before the 
Board.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran must be afforded an 
orthopedic and neurologic examination(s) 
to determine the current severity of his 
service-connected low back, bilateral 
knee, and bilateral ankle disabilities.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
must be conducted, including a thorough 
orthopedic examination of the veteran's 
low back, bilateral knees, and bilateral 
ankles.  All pertinent symptomatology and 
findings must be reported in detail.  The 
examiner must conduct appropriate range 
of motion studies on all corresponding 
joints.  The examiner must first record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner must indicate the 
degree of motion at which such pain 
begins.  If the veteran is found to have 
intervertebral disc syndrome, the 
examiner must state whether the veteran 
experiences incapacitating episodes, 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that required bed rest 
prescribed by a physician and treatment 
by a physician.  If the veteran is found 
to experience incapacitating episodes, 
the examiner must estimate the total 
duration of the episodes over the 
previous 12 months.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner must render 
an opinion as to the extent to which the 
veteran experiences functional 
impairments, such as weakness, excess 
fatigability, lack of coordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected disabilities.  Any 
instability of the knees must be 
reported.  

Moreover, the examiner must specifically 
state whether any neurologic 
manifestations found are caused by the 
veteran's service-connected low back, 
bilateral knee, or bilateral ankle 
disabilities.  The examiner must also 
specifically state whether any neurologic 
manifestation found results in complete 
or incomplete paralysis of any nerve.  
The specific nerves involved must be 
identified.  If incomplete paralysis is 
found, the examiner must state whether 
the incomplete paralysis is best 
characterized as mild, moderate, or 
severe; with the provision that wholly 
sensory involvement should be 
characterized as mild, or at most, 
moderate.  If any of the above requested 
information cannot be provided without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The veteran must be afforded an 
examination in order to determine the 
effects of his service-connected 
disabilities on his ability to maintain 
employment consistent with his education 
and occupational experience.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must elicit from the veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case, the examiner must 
provide an opinion as to whether the 
veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  A complete 
rationale for the opinions expressed must 
be provided.  The report must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
all VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

5.  After completing the above actions, 
the RO must readjudicate the veteran's 
claims, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  In doing so, the RO must 
consider whether separate ratings for any 
neurological and/or orthopedic 
manifestations found to exist are 
warranted, particularly for the veteran's 
low back disability.  If any benefit on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



